SLOAN, J.,
dissenting.
Even though the domestic relations court may not have had jurisdiction to settle the title to the real property involved here, the court certainly did have in the present case. The parties were properly before the court, each asked for the same remedy and it could not be disputed that the property itself was within the jurisdictional reach of the court. The only claim made here is that the court made the wrong decision. The court’s power to make it is not in any way challenged by defendant.
In McLeod v. Lloyd, 1903, 43 Or 260 at 274, 71 P 795 at 799, the opinion quoted from the California court as follows:
“* * * In Head v. Fordyce, 17 Cal. 149, Mr. Chief Justice Field, construing the language of a similar act says: ‘The statute giving the right of action to the party in possession does not confine the remedy to the ease of an adverse claimant setting up a legal title, or even an equitable title; but the act intended to embrace every description of claim whereby the plaintiff might be deprived of the property, or its title clouded, or its value depreciated, or whereby the plaintiff might be incommoded or damnified by the assertion of an outstanding title already held or to grow out of the adverse pretension. The plaintiff has a right to be quieted in his title whenever any claim is made to real estate of which he is in possession, the effect of which claim might be litigation or a loss to him of the property.’ ”
*474This court followed the quoted statement and, so far as I can find, has never deviated from it. As I read Pomeroy on the subject at 4 Pomeroy, Equity Jurisprudence, (1941, 5th ed) beginning at §1395, p. 1023, the power of the court to allow the relief granted here is unquestioned.
In addition to the cases directly deciding the authority of an equity court in a suit bearing the name of “quieting title” there is the rule uniformly followed by this court that “* * * the power of a court of equity in granting relief which is purely equitable in nature cannot be limited. ‘The court can always shape its remedy so as to meet the demands of justice in every case, however peculiar.’ 3 Pomeroy’s Equity Jurisprudence, 5 ed 574, § 910.” Amort v. Tupper, 1955, 204 Or 279 at 290, 282 P2d 660.
The majority do not question that the evidence supports the trial court’s decree. It is sent back to do over again, to have the same evidence presented to the court just so another label can be placed on the nature of the cause of suit. This is not right. The decree should be affirmed.